Citation Nr: 0126056	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-22 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran had honorable service from December 1971 to March 
1974.  He was discharged under other than honorable 
conditions from a second period of service from March 26, 
1974 to January 11, 1977.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating action of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  This liberalizing law is applicable to 
the veteran's appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement this law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  The new law introduced 
several fundamental changes into VA's adjudication.  As these 
procedures could not have been followed by the RO at the time 
of the May 2000 decision, further development is in order.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to applicable law, an evaluation must be performed 
under the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability that is 
claimed by the veteran.  Roberts v. Derwinski, 2 Vet. App. 
287 (1992).  VA has the responsibility of identifying all 
disabilities which the veteran currently has, determining 
whether they are permanent in nature, and assigning a 
schedular evaluation for each.  Id.  When considering a claim 
for entitlement to pension benefits, VA adjudicators must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if 
the veteran is not unemployable, whether there exists a 
lifetime disability which would render it impossible for an 
average person to follow a substantially gainful occupation, 
i.e., a "subjective" standard.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321, 4.15, 4.16, and 4.17 (2001); 
Brown v. Derwinski, 2 Vet. App. 444 (1992).

The record reflects that the veteran has been awarded Social 
Security disability benefits on the basis of knee and 
psychiatric disabilities.

Although the veteran was afforded a VA examination in March 
1999, that examination did not provide information as to the 
severity of his psychiatric disability and its effect on his 
ability to maintain gainful employment.  The examiner did not 
provide an opinion as to whether the evidence indicated that 
the veteran's combined disabilities resulted in a finding of 
a "total" disability and if so, whether the combined 
disability was expected to continue throughout the veteran's 
lifetime at the same level or whether it may improve with 
treatment.  Additionally, the examiner failed to discuss the 
impact of the veteran's disabilities on his industrial 
adaptability.  Further, it is noted that the veteran's claims 
file was not available to the examiner.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for pension, the duty to assist requires that 
VA obtain an examination which includes an opinion on what 
effect the appellant's disabilities have on his ability to 
work.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board also points out that subsequent to that 
examination, and the award of Social Security benefits, the 
veteran underwent a total left knee replacement; he was not 
afforded a VA examination thereafter.  

At the hearing before the undersigned in August 2001, the 
veteran testified that he was currently receiving treatment 
at the VA Medical Center in Tuskegee, Alabama and from the 
Houston Clinic in Albany, Georgia.  He also related that he 
had vocational rehabilitation at a facility in Opelika, 
Alabama.  These records do not appear to be part of the 
claims folder.

Finally, although the RO assigned disability ratings for the 
veteran's disabilities, it has not provided the veteran with 
the pertinent rating guidelines under the Rating Schedule 
that it used to rate the veteran's disabilities.  The 
November 2000 statement of the case (SOC) does not provide 
those regulatory provisions.  Due process considerations 
require that the veteran be provided adequate notice of the 
pertinent laws and regulations affecting his claim.  
38 C.F.R. § 19.29.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that he is totally and 
permanently disabled.  The veteran is 
specifically invited to submit statements 
from any physician who told him that he 
was unemployable.

2.  The RO should also request that the 
veteran supply the names and addresses of 
all medical care providers who have 
treated him for any of his disabilities.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources, including all records of the 
veteran's treatment at the Tuskegee, 
Alabama VA Medical Center and the Houston 
Clinic in Albany, Georgia, and any 
vocational rehabilitation assessments 
afforded the veteran at a facility in 
Opelika, Alabama.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

3.  Thereafter, the RO should arrange for 
the veteran to undergo appropriate 
examination(s), to determine the nature 
and extent of all disabilities found to 
be present.  The claims folder must be 
made available to and reviewed by the 
examiner(s) prior to the requested study 
and the examination report(s) should 
reflect that such a review was made.  The 
examiner(s) must describe the impact of 
the veteran's disabilities on his ability 
to maintain employment consistent with 
his age, education and occupational 
experience.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), for each diagnosed 
musculoskeletal disorder the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.

If a psychiatric disorder is found, a 
global assessment functioning score 
should be assigned and an explanation as 
to what the assigned score means should 
be provided.  

If it is determined that the veteran is 
currently totally disabled, then the 
examiner(s) should provide an opinion as 
to whether the evidence indicates that 
each disability which contributes to the 
finding of a combined "total" 
disability is expected to continue 
throughout the veteran's lifetime at the 
same level or whether it may improve with 
treatment.  A complete rationale for each 
opinion expressed must be provided. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2001)  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The RO should then review the claims 
folder and prepare a rating action which 
lists all of the veteran's chronic 
disabilities and the percentage ratings 
assigned to each disorder.  

If the issue on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case which includes the 
percentage rating for each diagnosed 
disability; the appropriate diagnostic 
code with a discussion of its 
applicability; and a discussion of both 
the "average person" standard 
delineated in 38 U.S.C.A. § 1502(a); 38 
C.F.R. § 4.15 and the unemployability 
standards set forth in 38 C.F.R. §§ 
3.321(b)(2), 4.17 by which a permanent 
and total rating for pension purposes may 
be assigned.  The veteran and his 
representative should be provided an 
adequate opportunity to respond, and the 
appeal should then be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




